Title: To James Madison from William C. C. Claiborne, 21 July 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans July 21st. 1807.

By the northern mail of this morning, we have private letters, which state the attack & Capture of an American Frigate, near the Capes of Virginia, by a British Ship of War.
The news has excited much alarm among the Merchants, and will probably delay the Departure of such Vessels from this Port as are destined for Europe, until some official information, relative to the Capture shall be received.
My newspapers from the Northward scarcely ever reach me; may I ask the favour of you, to inclose the national Intelligence under cover to me, & to forward it by the Fort Stoddart mail.  I have written to the Editor, and requested him to send my papers to the Department of State, and if one of the Gentlemen in your office, will be good enough to inclose them under the form of a letter, I shall be greatly obliged.  I am Sir, with great esteem & respect yo. hble Servt.

William C. C. Claiborne

